I wish at the outset to express to Mr. Kittani our warmest congratulations on his election as President, of the thirty-sixth session of the General Assembly.
168.	His election to that high office is proof of the confidence inspired by his diplomatic ability and his long experience in the work of the Organization. It is also an honor bestowed on his country, Iraq, with which we have fraternal ties and relations and a common heritage. We are fully convinced that his outstanding abilities will permit him to conduct the proceedings of this session to a positive and successful conclusion.
169.	Moreover, I wish to congratulate and pay a tribute to his predecessor, Mr. Rudiger von Wechmar; for his skill and great ability in steering the proceedings of the thirty-fifth session. On this occasion I cannot fail to pay a tribute also, on behalf of my country, to the Secretary-General for the constructive and valuable efforts which he has exerted and continues to exert on behalf of the goals of the United Nations and the implementation of its resolutions.
170.	I should also like to take this opportunity to welcome the admission of Vanuatu and Belize to membership in the United Nations.
171.	The Middle East question, is still the major preoccupation of the world community. That question still poses a grave threat to International peace and, security. That menace has worsened still more since we met here last year This is the natural result of the intransigence and conceit that characterize Israeli policy and conduct, as well as to Israel's persistence in flouting the resolutions and instruments of international bodies and the , demands of international public opinion, which each day increases its support for Arab lights, especially the legitimate rights of the Palestinian people.
172.	Israel's flouting of international public opinion is increasing ad infinitum and ad nauseam. We cannot sit idly by and condone its behavior; its intransigent conduct heightens the tension in the area and diminishes the possibility of reaching a durable and just solution to the question. Moreover, Israel's contempt for the numerous resolutions adopted by the Organization and other international forums naturally obstructs those forums from working to better conditions in the area and reduces the possibility that those forums could carry out the role of maintaining peace based on justice, to which we all aspire.
173. The claims of the leaders and officials of Israel are well known, even if they are sometimes disguised as peaceful solutions. In the past, some States believed In these Israeli claims. Then, ample evidence of the falseness of their declared desire for peace was given in in form of expansionist and aggressive Israeli policies and practices, Israel's declaration of its annexation of the Holy City of Jerusalem and its consideration of that place as its eternal capital, as well as its efforts to change the city's character and demography, and its oppressive policies directed against the Palestinian people and the creation of settlements on Palestinian and Arab lands.
174. We have mentioned before, and we wish n repeat here, that there cannot be durable and just peace in the Middle East unless there is a complete withdrawal by Israel from all the occupied Arab territories, including the Holy City of Jerusalem, and unless Israel restores the legitimate and inalienable rights of the Palestinian people. Those rights have been affirmed through resolutions of the United Nations and the Islamic Conference, as well as by the non-aligned countries.
175.	Proceeding from that premise, my delegation wishes to state its full support for the principles governing a solution of the Middle East problem which are contained in the statement by Crown Prince Fahd ibn Abdul Aziz of Saudi Arabia. The elements and details of that statement are identical to the just principles adopted by the Assembly and they therefore offer a sound basis for solving that problem.
176.	The repeated acts of aggression by Israel against fraternal Lebanon, which reached their height recently, threaten to make the strained situation there explode and result in i.-e outbreak of a generalized war in the Middle East. My country, condemning the terrorism practiced by the Israeli authorities against the fraternal Lebanese people and the Palestinian camps, in spite of numerous resolutions adopted by the Security Council calling for the Lebanese Government to be allowed to re-establish its authority and full sovereignty over the whole of Lebanon, calls on the international community to stand firm against those acts of aggression in order that peace and stability may be restored to fraternal Lebanon.
177.	Israeli aircraft destroyed the Iraqi nuclear research centre in a flagrant violation of established international legal norms and the Charter of the United Nations. We have to recall here that Iraq is a party to the treaty on the Non-Proliferation of Nuclear Weapons, which stipulates that all nuclear activities should be under the control of IAEA, which has testified that Iraq has implemented all its commitments and guarantees in accordance with the treaty.
178.	That act of Israeli aggression against fraternal Iraq constitutes a serious and new development that can only make the situation in the area worse. In addition, it is a flagrant violation of the legitimate rights of the developing countries to develop their programs of nuclear technology for peaceful purposes, with a view to advancing their economy and industries in accordance with their present and future needs. My delegation calls for the implementation of Security Council resolution 487 (1981), which stipulated, inter alia, the right of Iraq to appropriate compensation for the destruction its nuclear installations suffered as a result of the wanton, criminal Israeli act of aggression.
179.	The continuing war in our area between two neighbors, the fraternal countries of Iraq and Iran, constitutes a source of grave concern for us. This is the second year of the war and there has been no success In the efforts, either of the Organization, of the non-aligned countries or of the Islamic Conference, to put an end to it. The Sultanate of Oman supports the efforts that are being exerted and hopes that peace and tranquility will be restored to those two countries as soon as possible. The continuation of that war, in addition to being a source of great human and economic waste, represents one of the gravest hotbeds of tension threatening security and stability in our area and in the world.
180.	This year six Gulf States, among them the Sultanate of Oman, crowned their tireless efforts at co-operation with the creation of a Gulf Co-operation Council, the statutes of which were signed on 26 May 1981, at Abu Dhabi.
181.	One of the most important objectives of that Council is to co-ordinate the activities of the countries involved in order to ensure economic welfare and social prosperity, as well as political stability and security for their peoples, in order to work actively and to have a more positive impact on events, whether those directly linked to the States members of the Gulf Co-operation Council, or to those that are interested in those events as Members of the United Nations who do not wish to. involve the latter Organization in international strife.
182.	The Gulf Co-operation Council is inspired by the collective co-operation called for by the League of Arab States. It is therefore in keeping with the main objectives of the United Nations Charter, which is based on the realization of international peace and security through regional co-operation.
183.	The Sultanate of Oman, as a member of that Council, affirms that it is not a military alliance against any quarter, nor is it a new political axis. That Council has been created, as we have mentioned before, to organize the co-ordination and co-operation of peoples with common aspirations. The Council will lend strong support to all the issues defended by States which cherish peace and justice.
184.	Since troops from the Soviet Union ravaged the territory of non-aligned Afghanistan at the end of 1979, cries have been heard from the international community daily, denouncing and deploring that armed invasion. United Nations resolutions and those of other international organizations called on the Soviet Union to withdraw immediately from Afghanistan, and reaffirmed the right of the Afghan people to choose its own form of Government and to determine its economic, political and social system without any outside interference, and without any coercion or pressure. However, despite all that, the situation in Afghanistan has remained the same, for the Soviet Union has rejected all these calls and resolutions, the most recent of which was the initiative of the European Community aimed at solving the Afghan problem.' That initiative also contained positive elements which would have made it possible to put an end to the crisis. My delegation calls on the Organization and on all peace-loving countries to devote their efforts towards ensuring the immediate withdrawal of Soviet troops from Afghanistan and creating the necessary conditions to enabling the Afghan refugees to return to their homeland in security and dignity.
185.	The position of principle of my country concerning its support for the Declaration of the Indian Ocean as a Zone of Peace [General Assembly resolution 2832 (XXVI)] and its interest in implementing that Declaration, which has been adopted by the Organization, has led it to participate actively in the meetings that were convened for this purpose.
186.	My country has noted with regret that the first and second sessions of the Ad Hoc Committee on the Indian Ocean, held this year to undertake the preparation of the Indian Ocean conference which is scheduled to be held at Colombo, have not thus far led to any positive results. The views of the members of the Committee have not yet been reconciled regarding either the political and security climate in the area or the formalization of the date of the conference. In view of the heightened tension in this area, which is a vitally important one, my country attaches paramount importance to the convening of the Colombo conference at the earliest possible moment. In the mean time, Oman hopes that the obstacles that have obstructed holding the conference will soon be eliminated.
187.	There are other areas of our troubled world where the situation is still very serious, and where all our attention will be required to solve problems involved. If we look for the root causes of the strained and deteriorating conditions prevailing in these areas, we shall find that most of the causes are linked to non-compliance with the principle of non-intervention in the internal affairs of others and respect for the sovereignty and independence of States.
188.	The situation in Kampuchea is still the same. The armed foreign intervention still continues, the foreign troops in Kampuchea have not yet been withdrawn and the economic, social and humanitarian problems that have resulted from this situation are becoming even more acute. The situation requires the adoption of urgent measures. Since my delegation supported the initiative of the United Nations to hold an international conference on Kampuchea, it deplores and deeply regrets the refusal of the Government of Viet Nam to attend this important conference. This is a challenge to the resolution of the General Assembly on the subject [resolution 3516]. My delegation also regrets that one of the five permanent members of the Security Council boycotted that Conference and declined to respond to the United Nations initiative designed to achieve a solution that would eliminate the crisis and put an end to the tragedy of the Kampuchean people.
189.	The Sultanate of Oman participated in the International Conference on Kampuchea. This reflected its observance of the resolutions of the United Nations and its application of them in its foreign policy, which Is based on the rejection of any form of interference in the internal affairs of countries and on respect for the national independence, sovereignty and territorial integrity'oT all States.
190.	The Sultanate of Oman hopes to see a just solution to the problem of the reunification of Korea by peaceful means, through negotiations. We welcome international efforts, especially those of the United Nations, aimed at solving this problem, and hope that such efforts will continue. We maintain that the participation of the two Korean States in the work of our Organization will no doubt contribute to the attainment of the desired peaceful Solution.
191.	In the African continent, with which my country has historical links, we note that the situation in its southern part is still tense. The suffering caused by racial discrimination is felt everywhere there. We also observe attempts at foreign intervention in many regions, including the Horn of Africa and Chad, to mention only two. My country denounces racism, neo-colonialism and attempts to interfere in the affairs of the African continent. It calls for intensified efforts in the United Nations to put an end to these tendencies so that the desire of the African peoples for freedom and stability can be realized. We also hope that the initiative of the five Western Powers will be resumed so that a peaceful and just solution for the Namibian problem may be found.
192.	The centers of crisis, especially in the Asian and African continents, have resulted in a large number Of refugees. The deterioration of this situation constitutes an urgent humanitarian problem which requires the exertion of more international effort in order to find lasting solutions to it. The situation also requires supplementary social and humanitarian efforts to relieve the suffering of the huge numbers of refugees.
193.	My country, while appreciating the importance of measures to relieve the plight of Refugees, Wishes to reaffirm its call for co-cooperation in order to avoid new flows of refugees. In this connection it Is relevant to refer to the International Conference on Assistance to Refugees in Africa, which was held successfully at Geneva last April. The Sultanate of Oman participated in this Conference and contributed within its means to dealing with the problem posed by the tremendous flow of refugees to certain countries in the African continent.
194; The Third United Nations Development Decide started last January. In resolution 35/56 we adopted, at the thirty-fifth session, the International Development Strategy for the new Development Decade, which is part and parcel of the continuing efforts of the international community to accelerate progress in the developing countries, and to establish a new international economic order that would eliminate all inequity and imbalance prevailing in present international economic relations, which has widened the gap between developed and developing countries. Moreover, this imbalance and inequity represent obstacles to the development efforts of the developing countries, and prejudice international relations and the process of strengthening peace and security in the world.
195. The response of the industrialized world to the requirements of the developing countries is a necessary and urgent matter, If adequate measures: are not taken, the harmful effects will continue, to the detriment of the development programs of the developing countries. Furthermore, the developed countries should not surmount
their own economic problems at the expense of the developing countries. Such a situation causes imbalance, inequalities and instability In the economies ,of the. developing countries.
196. Constant fluctuations in the prices of raw materials Impose strong constraints on the development efforts of the developing countries. As a developing country, Oman is also greatly affected by the negative aspects of the present international economic order. We hope that the ongoing negotiations and efforts will result in fruitful solutions to the economic problems of the developing countries.
197.	Despite the problems and constraints caused by the deteriorating economic situation in the world, the efforts of my country in the field of development and of building a modern Oman are still continuing. This year we have started to implement the second five-year plan in the Sultanate of Oman, covering the period front 1981 to 1985, following the successful, implementation of the first five-year plan. Those efforts resulted in a large growth in the exploitation of industrial resources and the five-year plan which we have just started is considered as a continuation and expansion of efforts to ensure economic development. That plan is especially concerned with the sectors of irrigation, agriculture and fishing. It will also give a strong momentum to the private sector in addition, the plan has adopted an expanded program to provide facilities and services throughout the country, with particular attention to the various regions of the Sultanate of Oman which have special geographical characteristics.
198.	We  had great hopes that the tenth session of the Third United Nations Conference on the Law of the Sea would be the last session. Instead, we find ourselves today in a situation in which we an asked to review the delicate balance that we had arrived, at through arduous efforts, lasting more than 40 years.
199.	The determination of certain countries who do not want coastal countries to be able to exercise sovereignty over their territorial waters was a source of surprise to my delegation. It is completely illogical that any comprehensive International convention on the law of the sea should 'neglect one of the most important principles of international law, namely, the sovereignty of a State over its territorial waters, which is considered an extension of its sovereignty over its land.
200.	My country firmly adheres to the right of the coastal State to require notification or prior authorization for the passage of military ships through its territorial waters, including through straits used for international navigation.
201.	My delegation also hopes that agreement will be reached soon on the outstanding issues. We hope that the spring session, which is scheduled to be held in New
York next year; will be the last and definitive session, and that the States may be able to sign the long awaited convention at Caracas before the end of 1982.
202.	In concluding my statement, I wish to-confirm that the delegation of Oman will give its co-operation to the President throughout this session. We hope that the goals to which the session aspires will be achieved.
